[Cite as In re Disqualification of Sutula, ___ Ohio St.3d ___, 2016-Ohio-441.]




                         IN RE DISQUALIFICATION OF SUTULA.
                    CARYN GROEDEL & ASSOCIATES v. HUMMER.
[Cite as In re Disqualification of Sutula, ___ Ohio St.3d ___, 2016-Ohio-441.]
Judges—Affidavits        of   disqualification—R.C.        2701.03—Affiant       failed   to
        demonstrate bias or prejudice—Disqualification denied.
                   (No. 15-AP-069—Decided September 14, 2015.)
   ON AFFIDAVIT OF DISQUALIFICATION in Cuyahoga County Court of Common
                              Pleas Case No. CV-14-824290.
                                      ____________
        O’CONNOR, C.J.
        {¶ 1} Caryn Groedel, attorney for plaintiff, has filed an affidavit with the
clerk of this court under R.C. 2701.03 seeking to disqualify Judge John Sutula from
presiding over any further proceedings in the above-captioned breach-of-contract
case, which Groedel brought on behalf of her law firm against a former client.
        {¶ 2} Groedel claims that Judge Sutula has “repeatedly demonstrated his
inability to be fair and impartial” to her and her law firm. Judge Sutula has
responded in writing to the affidavit, stating that he does not have any bias against
any party in the underlying case. For the reasons explained below, no basis has
been established to order the disqualification of Judge Sutula.
        {¶ 3} First, Groedel’s primary complaint is that Judge Sutula is biased
against her because he has denied almost all of her motions but granted all of
defendant’s motions. Specifically, Groedel avers that the judge has repeatedly
abused his discretion by allowing defendant to submit filings out of time and in
violation of the civil rules and discovery orders. It is well settled, however, that a
litigant’s dissatisfaction with a court’s legal rulings, even if those rulings are
erroneous, is not grounds for disqualification. In re Disqualification of Floyd, 101
                              SUPREME COURT OF OHIO




Ohio St.3d 1217, 2003-Ohio-7351, 803 N.E.2d 818, ¶ 4. Procedures exist by which
appellate courts may review—and, if necessary, correct—rulings made by trial
courts, but reviewing alleged legal errors is not the role of the chief justice in
deciding an affidavit of disqualification. Further, a party is not entitled to a certain
number of favorable rulings, and a judge must be free to make rulings without the
apprehension that a disproportionate number of rulings in favor of one party will
create the impression of bias toward that party or against its adversary. In re
Disqualification of Lawson, 135 Ohio St. 3d 1243, 2012-Ohio-6337, 986 N.E.2d 6,
¶ 7.
        {¶ 4} Second, Groedel claims that Judge Sutula disrespected her at a recent
pretrial conference when he showed her co-counsel a newspaper article about a
local attorney who had been disciplined for professional misconduct and indicated
that he might have to “report” Groedel for similar misconduct. According to
Groedel, Judge Sutula’s suggestion that she may have engaged in inappropriate
conduct was based on “unsubstantiated allegations” from defendant. In response
to Groedel’s allegations, Judge Sutula summarized the circumstances and
statements in the record that led him to caution Groedel’s co-counsel that he might
have a duty to report Groedel to disciplinary authorities.
        {¶ 5} In general, a judge’s disqualification is not warranted merely because
the judge files a grievance against a lawyer in a pending case.              See In re
Disqualification of Lynch, 135 Ohio St. 3d 1277, 2013-Ohio-910, 986 N.E.2d 1000,
¶ 5. Indeed, judges have the duty to inform the appropriate authorities when they
have knowledge that an attorney has violated a disciplinary rule raising a question
regarding the attorney’s honesty, trustworthiness, or fitness as a lawyer. See
Jud.Cond.R. 2.15(B). Thus, the fact that Judge Sutula cautioned Groedel’s co-
counsel that if certain allegations were true he may have a duty to report Groedel,
does not show that he is biased against her.




                                          2
                                January Term, 2016




        {¶ 6} “A judge is presumed to follow the law and not to be biased, and the
appearance of bias or prejudice must be compelling to overcome these
presumptions.” In re Disqualification of George, 100 Ohio St. 3d 1241, 2003-Ohio-
5489, 798 N.E.2d 23, ¶ 5. Those presumptions have not been overcome in this
case.
        {¶ 7} Accordingly, the affidavit of disqualification is denied. The case may
proceed before Judge Sutula.
                          ________________________




                                         3